80 So.3d 1152 (2012)
In re Clark C. ROY.
No. 2012-OB-0311.
Supreme Court of Louisiana.
February 15, 2012.

ORDER
Considering the Petition for Interim Suspension, or in the alternative, Involuntary Transfer to Disability Inactive Status filed by the Office of Disciplinary Counsel, and the response thereto filed by respondent, this court finds that respondent has violated the conditions of reinstatement set forth in our opinion in In re: Roy, 07-0929 (La.8/31/07), 963 So.2d 379, by failing to comply with the terms and conditions of his recovery agreement. Our opinion made it clear that any violation of the conditions of reinstatement "may be grounds for immediately transferring respondent to disability inactive status...." Accordingly,
IT IS ORDERED that respondent, Clark C. Roy, Louisiana Bar Roll number 8220, be and he hereby is transferred to disability inactive status. Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
KNOLL, J., recused.
FOR THE COURT:
/s/ John L. Weimer
/s/ Justice, Supreme Court of Louisiana